DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to an amendment filed on 03/14/2022.
Claims 1-9 are pending for examination.
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to Claims 1 and 9:  In view of the limitations the closest prior art as shown in pto -1449 including the prior works of the assignee/inventor does not explicitly describe or suggest a control device/method for an actuator that uses a synchronous motor as a
power source, the device comprising: a sensor to detect an angle of an output shaft of the actuator; and processing circuitry to convert the angle of one rotation or more that is detected by the sensor into a multiple rotation angle, the angle of one rotation or more being indicated by a value equal to or greater than 0 and equal to or less than 360, the multiple rotation angle being acquired by adding 360 degrees to the angle of one rotation or more when the output shaft has made one rotation in a positive direction and by subtracting 360 degrees from the angle of one rotation or more when the output shaft has made one rotation in a negative direction opposite to the positive direction; to perform feedback control in such a way that a phase difference between an electrical angle and a mechanical angle of the synchronous motor is a target phase difference;
to perform feedback control in such a way that the multiple rotation angle after conversion is a target position of the actuator; and to control energization of the synchronous motor on a basis of both a result of the feedback control of the phase difference and a result of the feedback control of the multiple rotation angle after conversion as amended and argued by the after final response of 03/14/2022. In the examiner’s opinion, the claims are now deemed to be directed to a non-obvious improvement over control device and control method for actuator.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981. The examiner can normally be reached 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL AGARED/Patent Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846